Citation Nr: 1204058	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.  The Veteran requested a travel Board hearing which was scheduled in November 2010; he failed to appear.


FINDING OF FACT

A skin disability, to include rash on legs, boils, and lichen aureus, was not manifested during service, and any current skin disability, to include rash on legs, boils, and lichen aureus, is not otherwise related to the Veteran's active service, to include exposure to herbicides.


CONCLUSION OF LAW

A skin disability, to include rash on legs, boils, and lichen aureus, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2008, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records and VA outpatient treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

As will be discussed in detail below, an etiological opinion has not been sought.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010).  Despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application as he does not have a presumptive disability.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for skin disability due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

A review of the record reveals that there is no evidence of a skin disability, to include rash on legs, boils, or lichen aureus, during service or for many years thereafter.  Service treatment records do not reflect any complaints, treatment, or diagnoses of a skin disability.  A January 1971 separation examination reflects that his 'skin, lymphatics' was clinically evaluated as normal.   An undated Report of Medical History reflects that his 'grade and component or position' was E-3 and thus it appears to have been completed for separation purposes.  On such report, the Veteran checked the 'No' box for 'skin diseases.'  

The Veteran filed an initial claim of service connection in September 2008, thus over 37 years after separation from service.  

An April 2008 VA outpatient treatment record reflects that the Veteran sought treatment complaining of getting boils all over his body for the last 4 to 5 weeks.  He stated that the boils have drained pus.  He denied a history of exposure to others with the same type of problem and reports a young family member developed the same looking sores after he did and a culture showed a staph infection.  He also voiced concern about two skin lesions on his back that he just noticed two weeks ago that have not enlarged or drained.  He reported that all this started about seven weeks prior and the initial site was on his finger and then spread to the legs and arms.  They fester, open, pop and drain pus like a boil.  All of this started after a pre-employment physical and after her got a TB test and a Hepatitis B shot.  The assessment was questionable staph infection and boils.  An addendum reflects that it could be sporotrichosis, fungal in nature thus Ketoconazole was prescribed.  

A July 2008 VA outpatient treatment record reflects an objective observation of a strange recurrent rash pattern that the Veteran dated back to his military service.  

A September 2008 VA outpatient treatment record reflects that the Veteran sought treatment complaining that approximately 6 to 8 months prior he began to have a rash on his leg that has been diagnosed as "jungle rot" though he stated his belief that it is from herbicide exposure.  

An October 2008 VA outpatient treatment record reflects that the Veteran had a sore on his left ring finger and he reported that it was a fungus.  The assessment was recurrently sporotrichosis infection on hand.  

A November 2009 VA outpatient treatment record reflects objective findings of three lesions on bilateral lower extremities and the assessment was lichen aureus.  He was prescribed topical steroids.

As detailed, a skin disability was not shown in service, and the post-service medical evidence of record reflects that a skin disability was diagnosed until in or about April 2008, thus over 37 years after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's skin disability manifested during service or that it is otherwise related to his active service.  

The Veteran asserts that his skin disability is due to herbicide exposure during service.  As detailed the Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed hereinabove his skin disability does not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  The Veteran has not otherwise submitted any evidence in support of his assertion that his skin disability is due to herbicide exposure.

In his August 2009 notice of disagreement, the Veteran asserted that doctors have stated that his disability could be related to Agent Orange.  The circumstances of any doctor relaying this information was not described.  While the Veteran is competent to relay what a doctor told him, the Board does not find it likely that the physician would gratuitously offer this opinion without explaining the rationale or at least reducing it to writing.  Hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to be relied upon.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, while acknowledging that VA examiners have noted the Veteran's contentions that his condition is due to herbicide exposure and "jungle rot" none of the examiners have offered independent, objective opinions as to such assertions.  A transcription of lay history unenhanced by any additional medical comment by the examiner does not constitute competent medical evidence.  Moreover, a Veteran's subjective complaint is also not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Notwithstanding this, the clinical studies on the possible relationship between herbicide exposure and manifested disabilities are inadequate to suggest a relationship.  There is otherwise no medical evidence on file relating the Veteran's skin disability to herbicide exposure during service.  

The Board has considered the Veteran's contention that a relationship exists between his skin disability and his service, to include his belief that his skin disability is due to exposure to herbicides in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that his skin disability is due to service, to include exposure to herbicides.  While the Veteran asserts that his disability is due to service, when he initially sought treatment in April 2008, he asserted that he had only had suffered from the condition for the past 4 to 5 weeks.  Likewise, a September 2008 VA outpatient treatment record reflects that a rash had been present for only the prior 6 months.  Thus, as detailed, for purposes of seeking treatment he asserted that his skin disability had initially manifested over 37 years after separation from service.  This conflicts with any current assertions that such skin disability has been present since service, and thus such assertion is entitled to minimal probative weight.  The Veteran has offered statements to the examiners that his skin disability is due to "jungle rot" and herbicide exposure but has offered no support for these contentions.  The Veteran is not competent to offer an opinion as to the etiology of his skin disability and any contributing factors, as he does not have the requisite medical expertise.  Thus, the Veteran is not competent to offer an opinion with regard to the etiology of his skin disability.  

As the Veteran's skin disability was not shown in service, and the records contain no suggestion of a causal link between his skin disability and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  

The Board declines to obtain a medical nexus opinion with respect to the issue of entitlement to service connection, because there is no evidence of pertinent disability in service, and no evidence suggesting a relationship between his service, to include herbicide exposure, and skin disability.  Thus, while a skin disability was diagnosed over 37 years after separation from service, there is no true indication that this disability is associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of negative service treatment records, and the lack of diagnosis of the disability or any manifestations for several decades post-service, any opinion relating pertinent disability to service would certainly be speculative.  Moreover, the evidence of record does not suggest that his skin disability is due to herbicide exposure.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disability, to include rash on legs, boils, and lichen aureus, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


